Name: Commission Regulation (EEC) No 2937/82 of 3 November 1982 laying down detailed rules for the grant of monetary compensatory amounts for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 308 / 10 Official Journal of the European Communities 4. 11 . 82 COMMISSION REGULATION (EEC) No 2937/82 of 3 November 1982 laying down detailed rules for the grant of monetary compensatory amounts for wine the interests of sound administrative management such measures should apply for a limited period only ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 3605/81 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 235/82 (3), as last amended by Regulation (EEC) No 2891 /82 (4), fixes the monetary compensatory amounts provided for in Regulation (EEC) No 974/71 ; Whereas, under Article 2 (4) of Regulation (EEC) No 974/71 , the monetary compensatory amount to be applied in the wine sector by Member States with depreciated currencies is that of the Member State in question for the wine concerned, less the lowest monetary compensatory amount of the Member States with depreciated currencies for the same wine ; whereas, pursuant to that provision, introduction of monetary compensatory amounts for France results in unfair treatment for wines which were consigned from Italy prior to the fixing of the new monetary compen ­ satory amounts but which enter France after that date ; whereas transitional measures should therefore be taken to remedy that situation ; whereas, however, in 1 . Notwithstanding Part 6 of Annex I to Regulation (EEC) No 1235/82, the monetary compensatory amount to be applied when importing into France any of the products listed in the Annex to this Regulation in respect of which monetary compensatory amounts have been paid on export from Italy shall be as speci ­ fied in the Annex to this Regulation where the customs export formalities are completed between 17 May and 15 June 1982 and where the customs import formalities are completed between 16 June and 25 July 1982. 2 . The amount in question shall, however, be paid only if the interested party makes an application to that effect and submits evidence that the customs export and import formalities have been completed during the corresponding periods specified in para ­ graph 1 . Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 November 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . 0 OJ No L 362, 17 . 12. 1981 , p . 2. (3) OJ No L 142, 20 . 5 . 1982, p . 1 . (4 OJ No L 306, 1 . 11 . 1982, p . 1 . 4. 11 . 82 Official Journal of the European Communities No L 308/ 11 ANNEX CCT heading No Description Compensatory amounts to be granted on imports into France (% vol/hl) ex 22.05 B Wine put up in containers of more than three \ litres j ex 22.05 C I (a) Table wine (') &gt; FF 0-87 (3) Other t ex 22.05 C II (a) Table wine (') / (') As defined under No 1 1 of Annex II to Regulation (EEC) No 337/79 .